In an action to recover damages for medical malpractice, the defendant Prime appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated June 19, 1989, as granted the cross motion of the defendant McNeilab, Inc., for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the appeal is dismissed, without costs or disbursements.
We find that the appeal must be dismissed because the appellant is not aggrieved by the dismissal of the plaintiff’s complaint against his codefendant, McNeilab, Inc. (see, CPLR 5511; Hauser v North Rockland Cent. School Dist. No. 1, 166 AD2d 553). Eiber, J. P., Sullivan, Balletta and O’Brien, JJ., concur.